

EXHIBIT 10.2
Form of Base Warrant



NEITHER THE SECURITIES REPRESENTED BY THIS CERTIFICATE NOR THE SECURITIES
ISSUABLE UPON THE EXERCISE OF THIS WARRANT HAVE BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR ANY STATE SECURITIES LAWS,
AND NEITHER SUCH SECURITIES NOR ANY INTEREST THEREIN MAY BE OFFERED, SOLD,
ASSIGNED OR OTHERWISE TRANSFERRED UNLESS (1) A REGISTRATION STATEMENT WITH
RESPECT THERETO IS EFFECTIVE UNDER THE ACT AND ANY APPLICABLE STATE SECURITIES
LAWS, OR (2) AN EXEMPTION FROM SUCH REGISTRATION EXISTS AND THE COMPANY RECEIVES
AN OPINION OF COUNSEL TO THE HOLDER OF SUCH SECURITIES, WHICH COUNSEL AND
OPINION ARE SATISFACTORY TO THE COMPANY, THAT SUCH SECURITIES MAY BE OFFERED,
SOLD, PLEDGED, ASSIGNED OR TRANSFERRED IN THE MANNER CONTEMPLATED WITHOUT AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT OR APPLICABLE STATE SECURITIES
LAWS.


Dated: January 1, 2007       




GOFISH CORPORATION


WARRANT TO PURCHASE COMMON STOCK


GoFish Corporation (f/k/a Unibio Inc.), a Nevada corporation (the “Company”),
for value received on January 1, 2007 (the “Effective Date”), hereby issues to
[name] (the “Holder”) this Warrant (the “Warrant”) to purchase, [number] shares
(each such share as from time to time adjusted as hereinafter provided being a
“Warrant Share” and all such shares being the “Warrant Shares”) of the Company’s
Common Stock (as defined below), at the Exercise Price (as defined below), as
adjusted from time to time as provided herein, on or before the Expiration Date
(as defined by law), all subject to the following terms and conditions. Unless
otherwise defined in this Warrant, terms appearing in initial capitalized form
shall have the meaning ascribed to them in that certain Subscription Agreement
of even date herewith among the Company and the purchasers signatory thereto
pursuant to which this Warrant was issued (the “Subscription Agreement”).


As used in this Warrant, (i) “Affiliate” means any Person that, directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with, a Person, as such terms are used and construed in
rule 144 promulgated under the Securities Act of 1933, as amended (the
“Securities Act”). (ii) “Alliance Agreement” means the Strategic Alliance
Agreement, effective as of January 1, 2007, between the Company and Kaleidoscope
Sports and Entertainment, LLC, pursuant to which this Warrant is issued as a
“Base Warrant” as described therein; (iii) Business Day” means any day other
than Saturday, Sunday or any other day on which commercial banks in the City of
New York, New York, are authorized or required by law or executive order to
close; (iv) “Common Stock” means the common stock of the Company, $0.001 par
value per share, including any securities issued or issuable with respect
thereto or into which or for which such shares may be exchanged for, or
converted into, pursuant to any stock dividend, stock split, stock combination,
recapitalization, reclassification, reorganization or other similar event; (v)
“Exercise Price” means $3.00 per share of Common Stock, subject to adjustment as
provided herein; (vi) “Expiration Date” means (1) if the Alliance Agreement is
terminated within six (6) months of the Effective Date, the date of termination
of the Alliance Agreement, (2) if the Alliance Agreement is terminated more than
six (6) months after the Effective Date but less than eighteen (18) months from
the Effective Date, six (6) months following the date of termination of the
Alliance Agreement and (3) if the Alliance Agreement is not terminated before
eighteen (18) months from the Effective Date, the fifth anniversary of the
Effective Date; (vii) “Trading Day” means any day on which the Common Stock is
traded on the primary national or regional stock exchange on which the Common
Stock is listed, or if not so listed, the NASD OTC Bulletin Board if quoted
thereon is open for the transaction of business.
 


--------------------------------------------------------------------------------





 



1.
DURATION AND EXERCISE OF WARRANTS



(a) Exercise Period. To the extent vested, the Holder may exercise this Warrant
in whole or in part on any Business Day on or before 5:00 P.M., Eastern Daylight
Time, on the Expiration Date, at which time this Warrant shall become void and
of no value.


(b) Exercise Procedures.


(i) While this Warrant remains outstanding and exercisable in accordance with
Section 1(a), the Holder may exercise this Warrant in whole or in part at any
time and from time to time by:


(A) surrender of this Warrant, with a duly executed copy of the Notice of
Exercise attached as Exhibit A, to the Secretary of the Company at its principal
offices or at such other office or agency as the Company may specify in writing
to the Holder; and


(B) payment of the then applicable Exercise Price per share multiplied by the
number of Warrant Shares being purchased upon exercise of the Warrant (such
amount, the “Aggregate Exercise Price”) made in the form of cash, or by
certified check, bank draft or money order payable in lawful money of the United
States of America.

2

--------------------------------------------------------------------------------





(ii) Upon the exercise of this Warrant in compliance with the provisions of this
Section 1(b), the Company shall promptly issue and cause to be delivered to the
Holder a certificate for the Warrant Shares purchased by the Holder. Each
exercise of this Warrant shall be effected immediately prior to the close of
business on the date (the “Date of Exercise”) which the conditions set forth in
Section 1(b) have been satisfied. On or before the first Business Day following
the date on which the Company has received each of the Exercise Notice and the
Aggregate Exercise Price (or notice of a Cashless Exercise in accordance with
Section 1(b)(i)) (the “Exercise Delivery Documents”), the Company shall transmit
by facsimile an acknowledgment of confirmation of receipt of the Exercise
Delivery Documents to the Holder and the Company’s transfer agent (the “Transfer
Agent”). On or before the third Business Day following the date on which the
Company has received all of the Exercise Delivery Documents (the “Share Delivery
Date”), the Company shall, at its discretion, either (X) provided that the
Transfer Agent is participating in The Depository Trust Company (“DTC”) Fast
Automated Securities Transfer Program or if the company otherwise elects, upon
the request of the Holder, credit such aggregate number of shares of Common
Stock to which the Holder is entitled pursuant to such exercise to the Holder’s
or its designee’s balance account with DTC through its Deposit Withdrawal Agent
Commission system, or (Y) if the Transfer Agent is not participating in the DTC
Fast Automated Securities Transfer Program, issue and dispatch by overnight
courier to the address as specified in the Exercise Notice, a certificate,
registered in the Company’s share register in the name of the Holder or its
designee, for the number of shares of Common Stock to which the Holder is
entitled pursuant to such exercise. Upon delivery of the Exercise Notice and
Aggregate Exercise Price referred to in Section 1(b)(i)(A) above, the Holder
shall be deemed for all corporate purposes to have become the holder of record
of the Warrant Shares with respect to which this Warrant has been exercised,
irrespective of the date of delivery of the certificates evidencing such Warrant
Shares. If this Warrant is submitted in connection with any exercise pursuant to
Section 1(a) and the number of Warrant Shares represented by this Warrant
submitted for exercise is greater than the actual number of Warrant Shares being
acquired upon such an exercise, then the Company shall as soon as practicable
and in no event later than three (3) Business Days after any exercise and at its
own expense, issue a new Warrant (in accordance with Section 1(b)) of like tenor
representing the right to purchase the number of Warrant Shares purchasable
immediately prior to such exercise under this Warrant, less the number of
Warrant Shares with respect to which this Warrant is exercised. No fractional
shares of Common Stock are to be issued upon the exercise of this Warrant, but
rather the number of shares of Common Stock to be issued shall be rounded up to
the nearest whole number. The Company shall pay any and all taxes which may be
payable with respect to the issuance and delivery of Warrant Shares upon
exercise of this Warrant.


(c) Partial Exercise. This Warrant shall be exercisable, either in its entirety
or, from time to time, for part only of the number of Warrant Shares referenced
by this Warrant. If this Warrant is exercised in part, the Company shall issue,
at its expense, a new Warrant, in substantially the form of this Warrant,
referencing such reduced number of Warrant Shares which remain subject to this
Warrant.


(d) Disputes. In the case of a dispute as to the determination of the Exercise
Price or the arithmetic calculation of the Warrant Shares, the Company shall
promptly issue to the Holder the number of Warrant Shares that are not disputed
and resolve such dispute in accordance with Section 15.



2.
ISSUANCE OF WARRANT SHARES



(a) The Company covenants that all Warrant Shares will, upon issuance in
accordance with the terms of this Warrant, be (i) duly authorized, fully paid
and non-assessable, and (ii) free from all liens, charges and security
interests, with the exception of claims arising through the acts or omissions of
any Holder and except as arising from applicable Federal and state securities
laws.

3

--------------------------------------------------------------------------------







(b) The Company shall register this Warrant upon records to be maintained by the
Company for that purpose in the name of the record holder of such Warrant from
time to time. The Company may deem and treat the registered Holder of this
Warrant as the absolute owner thereof for the purpose of any exercise thereof,
any distribution to the Holder thereof and for all other purposes.


(c) The Company will not, by amendment of its certificate of incorporation,
by-laws or through any reorganization, transfer of assets, consolidation,
merger, dissolution, issue or sale of securities or any other voluntary action,
avoid or seek to avoid the observance or performance of any of the terms to be
observed or performed hereunder by the Company, but will at all times in good
faith assist in the carrying out of all the provisions of this Warrant and in
the taking of all the action as may be necessary or appropriate in order to
protect the rights of the Holder to exercise this Warrant, or against impairment
of such rights.



3.
ADJUSTMENTS OF EXERCISE PRICE, NUMBER AND TYPE OF WARRANT SHARES



(a) The Exercise Price and the number of shares purchasable upon the exercise of
this Warrant shall be subject to adjustment from time to time upon the
occurrence of certain events described in this Section 3(a).


(i) Subdivision or Combination of Stock. In case the Company shall at any time
subdivide (whether by way of stock dividend, stock split or otherwise) its
outstanding shares of Common Stock into a greater number of shares, the Exercise
Price in effect immediately prior to such subdivision shall be proportionately
reduced and the Warrant Shares shall be proportionately increased, and
conversely, in case the outstanding shares of Common Stock of the Company shall
be combined (whether by way of stock combination, reverse stock split or
otherwise) into a smaller number of shares, the Exercise Price in effect
immediately prior to such combination shall be proportionately increased and the
number of Warrant Shares shall be proportionately decreased. The Exercise Price
and the Warrant Shares, as so adjusted, shall be readjusted in the same manner
upon the happening of any successive event or events described in this Section
3(a)(i).


(ii) Dividends in Stock, Property, Reclassification. If at any time, or from
time to time, the Holders of Common Stock (or any shares of stock or other
securities at the time receivable upon the exercise of this Warrant) shall have
received or become entitled to receive, without payment therefore:


(A) any shares of stock or other securities which are at any time directly or
indirectly convertible into or exchangeable for Common Stock, or any rights or
options to subscribe for, purchase or otherwise acquire any of the foregoing by
way of dividend or other distribution, or

4

--------------------------------------------------------------------------------





(B) additional stock or other securities or property (including cash) by way of
spin-off, split-up, reclassification, combination of shares or similar corporate
rearrangement, (other than shares of Common Stock issued as a stock split or
adjustments in respect of which shall be covered by the terms of Section 3(a)(i)
above), then and in each such case, the Exercise Price and the number of Warrant
Shares to be obtained upon exercise of this Warrant shall be adjusted
proportionately, and the Holder hereof shall, upon the exercise of this Warrant,
be entitled to receive, in addition to the number of shares of Common Stock
receivable thereupon, and without payment of any additional consideration
therefor, the amount of stock and other securities and property (including cash
in the cases referred to in clause (ii) above) which such Holder would hold on
the date of such exercise had he been the holder of record of such Common Stock
as of the date on which holders of Common Stock received or became entitled to
receive such shares or all other additional stock and other securities and
property. The Exercise Price and the Warrant Shares, as so adjusted, shall be
readjusted in the same manner upon the happening of any successive event or
events described in this Section 3(a)(ii).


(iii) Reorganization, Reclassification, Consolidation, Merger or Sale. If any
recapitalization, reclassification or reorganization of the capital stock of the
Company, or any consolidation or merger of the Company with another corporation,
or the sale of all or substantially all of its assets or other transaction shall
be effected in such a way that holders of Common Stock shall be entitled to
receive stock, securities, or other assets or property (an “Organic Change”),
then, as a condition of such Organic Change, lawful and adequate provisions
shall be made by the Company whereby the Holder hereof shall thereafter have the
right to purchase and receive (in lieu of the shares of the Common Stock of the
Company immediately theretofore purchasable and receivable upon the exercise of
the rights represented by this Warrant) such shares of stock, securities or
other assets or property as may be issued or payable with respect to or in
exchange for a number of outstanding shares of such Common Stock equal to the
number of shares of such stock immediately theretofore purchasable and
receivable assuming the full exercise of the rights represented by this Warrant.
In the event of any Organic Change, appropriate provision shall be made by the
Company with respect to the rights and interests of the Holder of this Warrant
to the end that the provisions hereof (including, without limitation, provisions
for adjustments of the Exercise Price and of the number of shares purchasable
and receivable upon the exercise of this Warrant) shall thereafter be
applicable, in relation to any shares of stock, securities or assets thereafter
deliverable upon the exercise hereof. The Company will not effect any such
consolidation, merger or sale unless, prior to the consummation thereof, the
successor corporation (if other than the Company) resulting from such
consolidation or merger or the corporation purchasing such assets shall assume
by written instrument reasonably satisfactory in form and substance to the
Holders executed and mailed or delivered to the registered Holder hereof at the
last address of such Holder appearing on the books of the Company, the
obligation to deliver to such Holder such shares of stock, securities or assets
as, in accordance with the foregoing provisions, such Holder may be entitled to
purchase. In any event, the successor corporation (if other than the Company)
resulting from such consolidation or merger or the corporation purchasing such
assets shall be deemed to assume such obligation to deliver to such Holder such
shares of stock, securities or assets even in the absence of a written
instrument assuming such obligation to the extent such assumption occurs by
operation of law.


(b) Certificate as to Adjustments. Upon the occurrence of each adjustment or
readjustment pursuant to this Section 3, the Company at its expense shall
promptly compute such adjustment or readjustment in accordance with the terms
hereof and furnish to each Holder of this Warrant a certificate setting forth
such adjustment or readjustment and showing in detail the facts upon which such
adjustment or readjustment is based. The Company shall promptly furnish or cause
to be furnished to such Holder a like certificate setting forth: (i) such
adjustments and readjustments; and (ii) the number of shares and the amount, if
any, of other property which at the time would be received upon the exercise of
the Warrant.

5

--------------------------------------------------------------------------------







(c) Certain Events. If any event occurs as to which the other provisions of this
Section 3 are not strictly applicable but the lack of any adjustment would not
fairly protect the purchase rights of the Holder under this Warrant in
accordance with the basic intent and principles of such provisions, or if
strictly applicable would not fairly protect the purchase rights of the Holder
under this Warrant in accordance with the basic intent and principles of such
provisions, then the Company's Board of Directors will, in good faith, make an
appropriate adjustment to protect the rights of the Holder; provided, however,
that no such adjustment pursuant to this Section 3(c) will increase the Exercise
Price or decrease the number of Warrant Shares as otherwise determined pursuant
to this Section 3.


(d) Adjustment of Exercise Price Upon Issuance of Additional Shares of Common
Stock. In the event the Company shall at any time prior to the eighteenth month
anniversary of the Effective Date issue Additional Shares of Common Stock, as
defined below, without consideration or for a consideration per share less than
the Exercise Price in effect immediately prior to such issue, then the Exercise
Price shall be reduced, concurrently with such issue, to a price (calculated to
the nearest cent) determined by multiplying such Exercise Price by a fraction,
(A) the numerator of which shall be (1) the number of shares of Common Stock
outstanding immediately prior to such issue plus (2) the number of shares of
Common Stock which the aggregate consideration received or to be received by the
Company for the total number of Additional Shares of Common Stock so issued
would purchase at such Exercise Price; and (B) the denominator of which shall be
the number of shares of Common Stock outstanding immediately prior to such issue
plus the number of such Additional Shares of Common Stock so issued; provided
that, (i) for the purpose of this Section 3(d), all shares of Common Stock
issuable upon conversion or exchange of convertible securities outstanding
immediately prior to such issue shall be deemed to be outstanding, and (ii) the
number of shares of Common Stock deemed issuable upon conversion or exchange of
such outstanding convertible securities shall be determined without giving
effect to any adjustments to the conversion or exchange price or conversion or
exchange rate of such convertible securities resulting from the issuance of
Additional Shares of Common Stock that is the subject of this calculation. For
purposes of this Warrant, “Additional Shares of Common Stock” shall mean all
shares of Common Stock issued by the Company after the Effective Date (including
without limitation any shares of Common Stock issuable upon conversion or
exchange of any convertible securities or upon exercise of any option or
warrant, on an as-converted basis), other than: (i) shares of Common Stock
issued or issuable upon conversion or exchange of any convertible securities or
exercise of any options outstanding on the Effective Date; (ii) shares of Common
Stock issued or issuable by reason of a dividend, stock split, split-up or other
distribution on shares of Common Stock that is covered by Sections 3(a)(i)
through 3(a)(iii) above; or (iii) shares of Common Stock (or options with
respect thereto) issued or issuable to employees or directors of, or consultants
to, the Company or any of its subsidiaries pursuant to a plan, agreement or
arrangement approved by the Board of Directors of the Company. The provisions of
this Section 3(d) shall not operate to increase the Exercise Price.

6

--------------------------------------------------------------------------------








4.
TRANSFERS AND EXCHANGES OF WARRANT AND WARRANT SHARES



(a) Registration of Transfers and Exchanges. Subject to Section 4(b), upon the
Holder’s surrender of this Warrant, with a duly executed copy of the Assignment
Notice attached as Exhibit B, to the Secretary of the Company at its principal
offices or at such other office or agency as the Company may specify in writing
to the Holder, the Company shall register the transfer of all or any portion of
this Warrant. Upon such registration of transfer the Company shall issue a new
Warrant, in substantially the form of this Warrant, evidencing the acquisition
rights transferred to the transferee and a new Warrant, in similar form,
evidencing the remaining acquisition rights not transferred, to the Holder
requesting the transfer.
 
(b) Restrictions on Transfers. This Warrant may not be transferred at any time
without (i) registration under the Securities Act or (ii) an exemption from such
registration and a written opinion of legal counsel addressed to the Company
that the proposed transfer of the Warrant may be effected without registration
under the Securities Act, which opinion will be in form and from counsel
reasonably satisfactory to the Company.





5.
MUTILATED OR MISSING WARRANT CERTIFICATE



If this Warrant is mutilated, lost, stolen or destroyed, upon request by the
Holder, the Company will, at its expense, issue, in exchange for and upon
cancellation of the mutilated Warrant, or in substitution for the lost, stolen
or destroyed Warrant, a new Warrant, in substantially the form of this Warrant,
representing the right to acquire the equivalent number of Warrant Shares,
provided however, as a prerequisite to the issuance of a substitute Warrant, the
Company may require satisfactory evidence of loss, theft or destruction as well
as an indemnity from the Holder of a lost, stolen or destroyed Warrant.



6.
PAYMENT OF TAXES



The Company will pay all transfer and stock issuance taxes attributable to the
preparation, issuance and delivery of this Warrant and the Warrant Shares (and
replacement Warrants) including, without limitation, all documentary and stamp
taxes; provided, however, that the Company shall not be required to pay any tax
in respect of the transfer of this Warrant, or the issuance or delivery of
certificates for Warrant Shares or other securities in respect of the Warrant
Shares to any person or entity other than to the Holder or its transferee.



7.
FRACTIONAL WARRANT SHARES



No fractional Warrant Shares shall be issued upon exercise of this Warrant. The
Company, in lieu of issuing any fractional Warrant Share, shall round up the
number of Warrant Shares issuable to nearest whole share.

7

--------------------------------------------------------------------------------






8.
NO STOCK RIGHTS AND LEGEND



No holder of this Warrant, as such, shall be entitled to vote or be deemed the
holder of any other securities of the Company which may at any time be issuable
on the exercise hereof, nor shall anything contained herein be construed to
confer upon the holder of this Warrant, as such, the rights of a stockholder of
the Company or the right to vote for the election of directors or upon any
matter submitted to stockholders at any meeting thereof, or give or withhold
consent to any corporate action or to receive notice of meetings or other
actions affecting stockholders (except as provided herein), or to receive
dividends or subscription rights or otherwise (except as provide herein).


Each certificate for Warrant Shares initially issued upon the exercise of this
Warrant Certificate, and each certificate for Warrant Shares issued to any
subsequent transferee of any such certificate, shall be stamped or otherwise
imprinted with a legend in substantially the following form:


“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR ANY STATE SECURITIES
LAWS, AND NEITHER SUCH SECURITIES NOR ANY INTEREST THEREIN MAY BE OFFERED, SOLD,
PLEDGED, ASSIGNED OR OTHERWISE TRANSFERRED UNLESS (1) A REGISTRATION STATEMENT
WITH RESPECT THERETO IS EFFECTIVE UNDER THE ACT AND ANY APPLICABLE STATE
SECURITIES LAWS, OR (2) AN EXEMPTION FROM SUCH REGISTRATION EXISTS AND THE
COMPANY RECEIVES AN OPINION OF COUNSEL TO THE HOLDER OF SUCH SECURITIES, WHICH
COUNSEL AND OPINION ARE REASONABLY SATISFACTORY TO THE COMPANY, THAT SUCH
SECURITIES MAY BE OFFERED, SOLD, PLEDGED, ASSIGNED OR TRANSFERRED IN THE MANNER
CONTEMPLATED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT OR
APPLICABLE STATE SECURITIES LAWS.”



9.
NOTICES



All notices, consents, waivers, and other communications under this Warrant must
be in writing and will be deemed given to a party when (a) delivered to the
appropriate address by hand or by nationally recognized overnight courier
service (costs prepaid); (b) sent by facsimile or e-mail with confirmation of
transmission by the transmitting equipment; (c) received or rejected by the
addressee, if sent by certified mail, return receipt requested, if to the
registered Holder hereof; or (d) five days after the placement of the notice
into the mails (first class postage prepaid), to the Holder at the address,
facsimile number, or e-mail address furnished by the registered Holder to the
Company in accordance with the Subscription Agreement, or if to the Company, to
it at 500 Third Street, Suite 260, San Francisco, CA 94107, Attention: Chief
Executive Officer (or to such other address, facsimile number, or e-mail address
as the Holder or the Company as a party may designate by notice the other party)
with a copy to McGuireWoods LLP, 1345 Avenue of the Americas, 7th Floor, New
York, New York 10105, Attention Louis W. Zehil, Esq.

8

--------------------------------------------------------------------------------








10.
SEVERABILITY



If a court of competent jurisdiction holds any provision of this Warrant invalid
or unenforceable, the other provisions of this Warrant will remain in full force
and effect. Any provision of this Warrant held invalid or unenforceable only in
part or degree will remain in full force and effect to the extent not held
invalid or unenforceable.



11.
BINDING EFFECT



This Warrant shall be binding upon and inure to the sole and exclusive benefit
of the Company, its successors and assigns, the registered Holder or Holders
from time to time of this Warrant and the Warrant Shares.



12.
SURVIVAL OF RIGHTS AND DUTIES



This Warrant shall terminate and be of no further force and effect on the
earlier of 5:00 P.M., Eastern Daylight Time, on the Expiration Date or the date
on which this Warrant has been exercised.



13.
GOVERNING LAW



This Warrant will be governed by and construed under the laws of the State of
New York without regard to conflicts of laws principles that would require the
application of any other law.



14.
DISPUTE RESOLUTION



In the case of a dispute as to the determination of the Exercise Price or the
arithmetic calculation of the Warrant Shares, the Company shall submit the
disputed determinations or arithmetic calculations via facsimile within two
Business Days of receipt of the Exercise Notice giving rise to such dispute, as
the case may be, to the Holder. If the Holder and the Company are unable to
agree upon such determination or calculation of the Exercise Price or the
Warrant Shares within three Business Days of such disputed determination or
arithmetic calculation being submitted to the Holder, then the Company shall,
within two Business Days submit via facsimile (a) the disputed determination of
the Exercise Price to an independent, reputable investment bank selected by the
Company and approved by the Holder or (b) the disputed arithmetic calculation of
the Warrant Shares to the Company’s independent, outside accountant. The Company
shall cause at its expense the investment bank or the accountant, as the case
may be, to perform the determinations or calculations and notify the Company and
the Holder of the results no later than ten (10) Business Days from the time it
receives the disputed determinations or calculations. Such investment bank’s or
accountant’s determination or calculation, as the case may be, shall be binding
upon all parties absent demonstrable error.

9

--------------------------------------------------------------------------------








15.
RESERVATION OF SHARES



The Company shall reserve and keep available out of its authorized but unissued
shares of Common Stock for issuance upon the exercise of this Warrant, free from
preemptive rights, such number of shares of Common Stock for which this Warrant
shall from time to time be exercisable.



16.
NO THIRD PARTY RIGHTS



This Warrant is not intended, and will not be construed, to create any rights in
any parties other than the Company and the Holder, and no person or entity may
assert any rights as third-party beneficiary hereunder.


[SIGNATURE PAGE FOLLOWS]

10

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by its
officer thereunto duly authorized as of the date hereof.





 
GoFish Corporation
             
By:
___________________________
 
Name:   Louis W. Zehil
 
Title:     Corporate Secretary









--------------------------------------------------------------------------------




EXHIBIT A


EXERCISE FORM


(To be executed by the Holder of Warrant if such Holder
desires to exercise Warrant)


To GoFish Corporation:


The undersigned hereby irrevocably elects to exercise this Warrant and to
purchase thereunder, ___________________ full shares of GoFish Corporation
common stock issuable upon exercise of the Warrant and delivery of:


(1) $_________ (in cash as provided for in the foregoing Warrant) and any
applicable taxes payable by the undersigned pursuant to such Warrant; and


(2) The original counterpart of this warrant.


The undersigned requests that certificates for such shares be issued in the name
of:


_________________________________________
(Please print name, address and social security or federal employer
identification number (if applicable))


_________________________________________


_________________________________________


If the shares issuable upon this exercise of the Warrant are not all of the
Warrant Shares which the Holder is entitled to acquire upon the exercise of the
Warrant, the undersigned requests that a new Warrant evidencing the rights not
so exercised be issued in the name of and delivered to:


_________________________________________
(Please print name, address and social security or federal employer
identification number (if applicable))


_________________________________________


_________________________________________


 

 
Name of Holder (print): ________________________
 
(Signature): ___________________________________
 
(By): _________________________________________
 
(Title): ________________________________________
 
Dated: ________________________________________





--------------------------------------------------------------------------------






EXHIBIT B


FORM OF ASSIGNMENT


FOR VALUE RECEIVED, ___________________________________ hereby sells, assigns
and transfers to each assignee set forth below all of the rights of the
undersigned under the Warrant (as defined in and evidenced by the attached
Warrant) to acquire the number of Warrant Shares set opposite the name of such
assignee below and in and to the foregoing Warrant with respect to said
acquisition rights and the shares of GoFish Corporation issuable upon exercise
of the Warrant:


 
Name of Assignee
Address
Number of Shares
                       





If the total of the Warrant Shares are not all of the Warrant Shares evidenced
by the foregoing Warrant, the undersigned requests that a new Warrant evidencing
the right to acquire the Warrant Shares not so assigned be issued in the name of
and delivered to the undersigned.





 
Name of Holder (print): ________________________
 
(Signature): ___________________________________
 
(By): _________________________________________
 
(Title): ________________________________________
 
Dated: ________________________________________


